Grant, J.
(after stating the facts). The statute controlling the issuing of injunctions to stay suits at law is section 50?, 1 Comp. Laws, and reads as follows:
“No injunction shall issue to stay proceedings at law, *45in any action for the recovery of lands, or the possession thereof, after verdict, unless the party applying therefor shall execute a bond, with one or more sureties, to the plaintiff in such action at law, in such sum ag the circuit judge or officer allowing the injunction shall direct, conditioned for the payment to the plaintiff in such action, and his legal representatives, of all such damages and costs as may be awarded to them, in case of a decision against the party obtaining such injunction.”
The respondent contends that this statute does not require a bond prior to the issuing of an injunction to enjoin suits at law before verdict.
Were it not for the decision of Jenness v. Smith, 58 Mich. 280 (25 N. W. 191), wherein the court said: “We are not informed by the printed record what steps were taken to give the security, without which proceedings at law cannot be enjoined. The statute is imperative”— we should not hesitate to construe the statute as applicable only to a case where a verdict had been rendered. An examination of the briefs in that case shows that the point was not raised, and that the case was decided upon other points. We must therefore hold that it was dictum. The punctuation in the statute, which places a comma after “lands,” and another after “thereof,” clearly indicates that the words “after verdict ” apply to both actions for recovery of lands, and to actions for the possession thereof. There is no good reason for supposing that the legislature did not intend to apply the words “after verdict ” to both actions. Neither is there any good reason for providing that it should apply to one case and not to the other. We are therefore constrained to hold that the statute does not apply to suits for recovery of land before verdict.
The writ must therefore be denied.
Montgomery, Ostrander, Hooker, and Moore, JJ., concurred.